                                          CASE 0:21-cv-01332 Doc. 1-18 Filed 06/03/21 Page 1 of 2



                                                                                                     US Dominion, Inc., Dominion Voting Systems, Inc., Dominion Voting Systems
         Lindell, Michael J.
                                                                                                     Corporation, Smartmatic USA Corp., Smartmatic International Holding B.V., and
                                                                                                     SGO Corporation Limited
                                                                Carver



                                                                     (see attachment)
          Alec J. Beck
          Barnes & Thornburg LLP
          225 South Sixth St., Ste. 2800
          Minneapolis, MN 55402


                                      X




                                  X




X



                                          18 USC § 1962, 42 USC §§ 1983, 1985

                                           Abuse of process, defamation, civil rights, conspiracy.

                                                                                                +75,000                                                    X


                                                                                  Patrick Schiltz                                                  0:21-cv-01015-PJS/DTS


    6/3/2021                                                     s/Alec J. Beck
              CASE 0:21-cv-01332 Doc. 1-18 Filed 06/03/21 Page 2 of 2




ATTACHMENT TO CIVIL COVER SHEET

Plaintiff’s Counsel:

Douglas A. Daniels (pro hac vice pending)
Texas State Bar No. 00793579
Heath A. Novosad (pro hac vice pending)
Texas State Bar No. 24037199
Daniels & Tredennick, PLLC
6363 Woodway Drive, Suite 700
Houston, TX 77057
T: (713) 917-0024
F: (713) 917-0026
doug.daniels@dtlawyers.com
heath@dtlawyers.com
